Orders unanimously modified by reducing counsel fee to $350 and alimony to forty-five dollars, without prejudice to an application on behalf of the plaintiff for an increase of alimony in the event that the defendant fails to renew the lease of the apartment now occupied by the plaintiff after September 30, 1940, or make other similar and suitable provisions for living quarters for the plaintiff, and as so modified affirmed, without costs. No opinion. Settle order on notice. Present — Martin, P. J., O’Malley, Glennon, Cohn and Callahan, JJ.